        Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

WERNER WICKER,                 )
                               )
     Plaintiff,                )
                               )                   CIVIL ACTION FILE
v.                             )
                               )                   NO. 2:19-CV-00021-RWS
PRABHU PARAMATMA, LOUIS BERIA, )
LSC 1 MANAGEMENT CORP., SAKS   )
MANAGEMENT AND ASSOCIATES,     )
LLC, and WICKER, LLC,          )
                               )
     Defendants.               )

              ORDER APPOINTING RECEIVER,
  ALLOWING LIMITED EXPEDITED DISCOVERY, AND ENJOINING
   SALE OR ENCUMBRANCE OF WESTMINSTER APARTMENTS

      This matter came before the Court on February 4, 2019 for a hearing regarding

the appointment of a receiver (“Receiver”) to oversee the business of Wicker LLC

while this case is pending. The parties consented to the appointment of a Receiver

and presented argument as to the proposed scope of the Receiver’s authority. Having

considered the record, the evidence, the parties’ arguments, and the law,

      IT IS HEREBY ORDERED that a Receiver be appointed, and that Plaintiff

Werner Wicker (“Plaintiff”) may conduct limited expedited discovery with respect

to financial information and an on-site inspection regarding the Westminster Square



                                         -1-
        Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 2 of 8




Apartments in Marietta, Georgia (the “Westminster Apartments”), in accordance

with the following:

I.    The Appointment of the Receiver.

      Pursuant to Federal Rule of Civil Procedure 66 and the Court’s inherent

authority, the Court appoints Spencer Patton as the Receiver of Wicker LLC. The

Receiver’s paramount duty is to preserve and protect the value of Wicker LLC’s

assets by overseeing and maintaining the real and personal property that it owns and

by defending Wicker LLC in any existing and future legal actions. The Receiver’s

specific duties, rights, and obligations are set forth below.

      1.     Scope of the Receiver’s Authority: Pursuant to this Order and subject

to the oversight of this Court, the Receiver shall have authority to:

             a.       Take actions to preserve the assets of Wicker LLC, including but

                      not limited to causing Wicker LLC to pay all ordinary and

                      necessary expenses to maintain the real properties that Wicker

                      LLC owns; causing Wicker LLC to pay all federal, state, and

                      local tax obligations of Wicker LLC; causing Wicker LLC to

                      purchase sufficient insurance to protect the assets of Wicker LLC

                      and/or causing Wicker LLC to make payments pursuant to any

                      such existing insurance contracts; and entering into contracts on


                                           -2-
Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 3 of 8




          behalf of Wicker LLC for those services necessary to aid the

          Receiver in the administration of the above listed duties,

          including but not limited to entering into contracts with service

          providers, property managers, real estate brokers, appraisers, and

          accountants.

    b.    Evaluate and make recommendations to the parties in this case

          and the Court with respect to any offers that Wicker LLC

          receives to purchase or acquire any property, or any portion

          thereof, owned by Wicker LLC.

    c.    Control Wicker LLC’s bank account(s) and to open new bank

          accounts on behalf of Wicker LLC. The Receiver shall have the

          authority to make the Receiver the sole signatory on any bank

          account of Wicker LLC and/or to authorize people who are

          supervised by the Receiver to be signatories on any such bank

          account. The Receiver shall pay the expenses of Wicker LLC

          out of Wicker LLC’s bank account(s).

    d.    Receive all payments due to Wicker LLC and to deposit such

          payments into Wicker LLC’s bank account(s); provided,

          however, acceptance and deposit of payments shall not be


                               -3-
        Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 4 of 8




                    deemed a ratification, approval, or waiver of Wicker, LLC or any

                    other party.

             e.     Obtain information and documents regarding the assets of

                    Wicker LLC. The parties shall cooperate in good faith with

                    providing the Receiver with such information and documents.

             f.     Defend Wicker LLC against any claims asserted against it in

                    litigation or otherwise, including but not limited to the claims

                    that have been asserted against Wicker LLC in the lawsuit that is

                    pending in the Supreme Court of New York, Nassau County and

                    any eminent domain or condemnation proceedings relating to

                    any of the properties owned by Wicker LLC. The Receiver shall

                    be authorized to retain counsel to represent Wicker LLC in

                    defending any legal action.

      2.     Limitations on the Receiver’s Authority. The Receiver shall not have

the authority, without further Order of this Court, to:

             a.     Assist any party in this case in pursuing his or its claims against

                    any other party, provided, that the Receiver is authorized to

                    provide information to Plaintiff Werner Wicker and Defendant




                                          -4-
       Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 5 of 8




                  Prabhu Paramatma, so long as the same information is provided

                  to Mr. Wicker and Mr. Paramatma.

            b.    Investigate or pursue new claims against any party to this case or

                  any third party.

            c.    Conduct, or retain anyone else to conduct, an accounting of

                  Wicker LLC’s transactions and finances. The Receiver’s role

                  shall be limited to preserving the assets of Wicker LLC as this

                  case is pending as described in Paragraph 1 above.

            d.    Exercise any control over the Westminster Apartments.

      3.    Additional Terms: The following additional terms shall apply to this

Receivership:

            a.    The parties shall cooperate with any and all reasonable requests

                  by the Receiver with respect to providing information,

                  documents, or necessary approvals for the Receiver to perform

                  the duties of the Receiver.

            b.    The parties shall not interfere with the duties of the Receiver or

                  exercise any control or dominion over any property of Wicker

                  LLC.




                                       -5-
Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 6 of 8




    c.    Subject to the Court’s approval, Wicker LLC shall pay the

          Receiver’s fees based on the hourly rate of the Receiver and the

          hourly rate of the professionals and staff working with the

          Receiver. Wicker LLC also shall reimburse the Receiver for any

          expenses reasonably incurred by the Receiver (or any of the

          professionals or staff working with the Receiver) in the exercise

          of the Receiver’s duties. The Receiver shall submit requests for

          compensation and reimbursement of expenses to the Court every

          forty-five (45) days.      Such requests for reimbursement and

          compensation also shall include requests for reimbursement and

          compensation by any law firm and/or attorney that the Receiver

          retains to represent Wicker LLC with respect to defending

          Wicker LLC in any legal action.

    d.    The Receiver shall submit reports to the Court every forty-five

          (45) days that document the expenses paid by Wicker LLC and

          the revenue received by Wicker LLC during such time-period.

          The Receiver also shall submit reports to the Court with

          recommendations regarding offers to purchase any of Wicker




                               -6-
Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 7 of 8




          LLC’s properties or proposals to settle any claims asserted

          against Wicker LLC as necessary.

    e.    Each party shall have a minimum of ten (10) days to object to

          any recommendations made by the Receiver to the Court with

          regard to the assets of Wicker LLC, including but not limited to

          any recommendation to settle any claim alleged against Wicker

          LLC in any litigation.

    f.    Except in the event of gross negligence, willful misconduct, or

          actions in violation of Orders of the Court, the Receiver (and all

          of the Receiver’s representatives, employees, agents, and

          professionals) shall be held harmless from any claims, liabilities,

          losses, and damages arising out of the Receiver’s services

          performed in the course of the Receivership.

    g.    The appointment of a receiver shall not affect the claims or

          defenses of the parties in this case (including defenses based on

          service, venue, and jurisdiction), or the claims or defenses of

          third parties, who shall have the right to pursue any all claims,

          counterclaims, and defenses available to them.




                                -7-
        Case 2:19-cv-00021-RWS Document 12 Filed 02/08/19 Page 8 of 8




            h.    The Receivership shall continue until further Order of this Court

                  or dismissal of this action by the Court.

II.    Limited Expedited Discovery Regarding Westminster Apartments.

       Plaintiff may conduct limited expedited discovery by serving Defendant

SAKS Management and Associates, LLC (“SAKS”) with requests for production of

documents and requests for entry upon designated land pursuant to Federal Rule of

Civil Procedure 34 to obtain additional information regarding any agreement(s)

between SAKS and Wicker, LLC, the finances and current condition of Westminster

Apartments. SAKS is required to serve its written responses to any such requests

within ten (10) days of the date of service upon SAKS.

III.   Injunction From Sale Or Encumbrance Of Westminster Apartments.

       SAKS is hereby ENJOINED from selling, conveying and/or encumbering in

any way Westminster Apartments.

         SO ORDERED this 8th day of February, 2019.



                                         ________________________________
                                         RICHARD W. STORY
                                         United States District Judge




                                        -8-
